Name: Commission Regulation (EC) No 2378/1999 of 9 November 1999 amending Regulation (EC) No 1282/1999 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 October to 31 December 1998
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agri-foodstuffs;  fisheries
 Date Published: nan

 Avis juridique important|31999R2378Commission Regulation (EC) No 2378/1999 of 9 November 1999 amending Regulation (EC) No 1282/1999 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 October to 31 December 1998 Official Journal L 287 , 10/11/1999 P. 0012 - 0012COMMISSION REGULATION (EC) No 2378/1999of 9 November 1999amending Regulation (EC) No 1282/1999 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 October to 31 December 1998THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(1), as last amended by Regulation (EC) No 3318/94(2), and in particular Article 18(6) thereof,Whereas:(1) Under Commission Regulation (EC) No 1282/1999(3), the allowance provided for in Article 18 of Regulation (EEC) No 3759/92 was granted from 1 October to 31 December 1998 to certain producers' organisations in respect of albacore and skipjack tuna. The term "patudo" in the Spanish language version of that Regulation published in the Official Journal of the European Communities is wrong and must be replaced by "atÃ ºn blanco". Since this mistake was not immediately obvious to the economic operators concerned, the Regulation in question should be corrected.(2) Furthermore, pursuant to Article 6 of Commission Regulation (EC) No 142/98 of 21 January 1998 laying down detailed rules for granting the compensatory allowances for tuna intended for the processing industry(4), applications for payment of the allowance must be submitted by the producers' organisations concerned to the competent authorities not later than 45 days after the entry into force of the Regulation concerned, i.e. 6 August 1999. However, owing to the inconspicuous mistake in the Spanish language version of Regulation (EC) No 1282/1999, some operators may not have submitted applications for payment of the allowance. The full period of 45 days from the entry into force of this Regulation should accordingly be allowed to run in cases where the producers' organisations concerned have not yet submitted applications for payment of the allowance.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1Concerns the Spanish language version only.Article 2In cases where the producers' organisations concerned have not yet submitted applications for payment of the allowance, the period of 45 days provided for in Article 6(1) of Regulation (EC) No 142/98 shall only commence running from the entry into force of this Regulation.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 388, 31.12.1992, p. 1.(2) OJ L 350, 31.12.1994, p. 15.(3) OJ L 153, 19.6.1999, p. 40.(4) OJ L 17, 22.1.1998, p. 8.